Citation Nr: 0114040	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-05 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or by reason of being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1954.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO), which denied the benefit sought 
on appeal.


REMAND

The veteran's entitlement to VA disability pension benefits 
has been established effective from October 1, 1992.  The 
veteran's claim for additional pension benefits based on the 
need for regular aid and attendance, or by reason of being 
housebound, was received on August 16, 1999.

The December 1999 rating decision on appeal listed the 
veteran's disabilities considered as history of lumbar disc 
disease with degenerative changes, evaluated as 40 percent 
disabling; chronic obstructive pulmonary disease (COPD), 
evaluated as 30 percent disabling; arteriosclerotic heart 
disease with hypertension and angina, evaluated as 30 percent 
disabling; arthritis of the right shoulder, major, evaluated 
as 30 percent disabling; arthritis of the left shoulder, 
minor, evaluated as 20 percent disabling; burn scars of the 
left anterior chest, evaluated as 10 percent disabling; 
pruritic eczema of the back, evaluated as 10 percent 
disabling; depressive disorder, not otherwise specified, 
evaluated as 10 percent disabling; and post-traumatic stress 
disorder, evaluated as noncompensable.

The veteran was diagnosed including with rheumatoid 
arthritis, with a positive RA factor, in October 1999 lab 
work, and including with degenerative joint disease in both 
feet and moderate hallux valgus by radiographic examination 
in October 1999.  None of these disabilities was rated by the 
RO in denying the claim.  

Additionally, the October 1999 examiner specifically 
certified that the veteran required daily personal health 
care services of a skilled provider without which the veteran 
would require placement in a nursing home or other 
institutional care.  However, the examiner did not identify 
any specific activities the veteran was unable to perform, 
such as feeding himself, fastening his clothes, bathing, 
shaving or attending to the needs of nature by himself.  
Further, the examiner did not identify any ways in which the 
veteran was unable to protect himself without assistance from 
the hazards or dangers incident to his daily environment.  
Moreover, in the same report the examiner noted that the 
veteran was almost independent in the basic activities of 
daily living.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
not previously identified to VA, who have 
treated the veteran for any disability at 
issue.  After securing the necessary 
release, the RO should obtain these 
records.

2.  The veteran should again be afforded 
a VA Aid and Attendance or Housebound 
examination to determine the veteran's 
current functional disability status.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should be requested to identify any 
specific activities the veteran is unable 
to perform, such as feeding himself, 
fastening his clothes, bathing, shaving 
or attending to the needs of nature by 
himself.  Further, the examiner must 
identify any ways in which the veteran is 
unable to protect himself without 
assistance from the hazards or dangers 
incident to his daily environment.  A 
complete rationale for all opinions 
expressed should be provided.  Such 
opinions should be based on consideration 
of all currently identified disabilities, 
including as considered in the December 
1999 rating decision on appeal, and 
additionally noted in medical reports of 
record (i.e. including rheumatoid 
arthritis, degenerative joint disease of 
the feet, and hallux valgus, on 
examination in October 1999).

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include 
consideration and rating of all clinically 
identified disabilities, to include 
rheumatoid arthritis, degenerative joint 
disease of the feet, and hallux valgus.  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





